Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-16-00796-CV

                                    James RAMIREZ,
                                        Appellant

                                            v.

          THE BANK OF NEW YORK MELLON f/k/a The Bank of New York,
                  as Successor in Interest to JP Morgan Chase Bank, N.A.,
         as Indenture Trustee for the New Castle Mortgage Securities Trust 2006-1,
                                           Appellee

                From the County Court at Law No. 3, Bexar County, Texas
                            Trial Court No. 2016CV04931
                     Honorable David J. Rodriguez, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against appellant James Ramirez.

      SIGNED February 8, 2017.


                                             _________________________________
                                             Patricia O. Alvarez, Justice